Citation Nr: 9919746	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for service-connected schizophrenic condition.  

The Board notes the veteran stated at the February 1998 VA 
examination and in two statements dated in November 1998 that 
during his 1997 hospitalization he was injected with two 
medications, for which his VA medical chart indicated he was 
allergic, Prolixin and Haldol.  The veteran indicated that he 
suffered side effects from these medications.  This matter is 
referred to the RO for further appropriate action.  

FINDINGS OF FACT

1. Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's schizophrenia is manifested by inability to 
maintain employment, distrust of others, lack of 
relationships with others, persistent paranoid delusions, 
persistent auditory hallucinations, danger to self, 
impaired thought processes and judgment, inability to 
perform simple calculations, and intermittent memory loss 
of his own name.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for service-
connected schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9403 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for a 
nervous condition in March 1974.  By rating decision in July 
1974, the RO granted service connection for catatonic 
schizophrenic reaction with a 30 percent evaluation effective 
from March 7, 1974.  

The record contains hospital records from more than twenty 
periods of psychiatric hospitalization from January 1974 to 
February 1987.  The Board notes that beginning in 1982, 
although a history of polysubstance abuse was noted, these 
hospital records contain no positive laboratory testing for 
drug use.  

A VA progress note, dated in October 1996 indicated that the 
veteran had been followed at the VA hospital since 1974 and 
his last psychiatric hospitalization was in 1987.  The 
physician stated that the veteran had been stabilized with 
medication for many years and had regular follow-up at that 
facility.  The veteran had a diagnosis of chronic 
undifferentiated schizophrenia and exhibited mostly anxiety 
symptoms, which were treated with Valium.  

The veteran was hospitalized for 14 days from October 1997 to 
November 1997 with discharge diagnoses of chronic paranoid-
type schizophrenia, and rule out substance induced psychotic 
disease.  On admission, the veteran was "indirectable" and 
psychotic.  The examiner noted an extensive history of 
cocaine, PCP, and cannabis abuse, but the veteran denied any 
recent use except for marijuana three-to-four weeks prior to 
admission.  Urine toxicology screen was positive for opiate, 
marijuana, and benzodiazepine.  Mental status examination on 
admission revealed disorganized thought process, flattened 
affect, positive auditory hallucinations, but no suicidal or 
homicidal ideation or paranoid delusion.  During the hospital 
course, the veteran's mood was sometimes anxious and his 
thought process showed multiple losing of associations and 
flight of ideas.  The veteran reported paranoid delusions and 
his insight and judgment were limited. 

A VA examination for mental disorders was conducted in 
February 1998.  The examiner noted review of some of the 
veteran's hospital records, but the veteran's claims file was 
not available for review.  The veteran was seen with 
his nurse, M.P., who explained that the veteran could not be 
left unattended.  The veteran expressed distrust of 
"everyone" particularly the hospital because he was 
prescribed specific medications after it had been determined 
and noted that he was allergic to such.  M.P. indicated that 
the veteran believed there were hidden cameras and 
microphones at his home, and the veteran attempted to remove 
suspected monitoring devices from his umbrella and cane.  The 
veteran complained of hearing voices daily, which was 
somewhat controlled by medication.  M.P. stated that she had 
noticed the veteran talking when no one was there.  She 
further noted that the veteran had identified himself by 
another name for the previous nine months.  The veteran lived 
with his mother and two nieces, and his mother handled his 
finances, as he was unable to do calculations.  The veteran 
denied alcohol or substance use.  M.P. reported that the 
veteran had not been sleeping and was very agitated and 
distrustful.  The veteran reported that following discharge 
from service he had attended school, but was unable to 
complete his courses and had not been able to work since 
discharge from service.  The veteran was divorced and a 
relationship had recently ended, and he expressed distrust 
for women.  He reported that he had no friends and could not 
trust anyone.  

During mental status examination, the veteran's speech was 
circumstantial, but coherent, and no suicidal or homicidal 
ideation was elicited.  Paranoid ideation was apparent.  The 
veteran reported hearing his deceased father's voice three-
to-four times per week, hearing other voices, a belief that a 
listening device was in his cane, ideas of reference, and 
thought broadcasting.  The examiner noted that the veteran's 
insight was decreased, judgment impaired, inability to 
remember three objects after five minutes, difficulty 
repeating the months of the year in reverse order, and 
difficulty with simple calculation problems.  The examiner 
indicated impressions of chronic paranoid-type schizophrenia, 
organic brain syndrome, chronic pain disorder associated with 
both psychological factors and a general medical condition, 
and history of polysubstance abuse.  A global assessment of 
functioning (GAF) rating of 35-40 was reported.  The examiner 
stated that the veteran had a long history of disabling 
schizophrenia, which had adversely affected his vocational 
and social functioning and rendered him dependent and 
disabled.  

The veteran was hospitalized at a private facility in 
September 1998 because it was felt he was dangerous to 
himself.  The record does not contain any records of this 
hospitalization aside from the advisement for involuntary 
hospitalization.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he did not socialize with people and 
trusted no one.  He stated that he was unable to work.  
Transcript, p. 3.  He reported that his last full-time 
employment was with the military in 1973.  Transcript, p. 5.  
The veteran indicated that medication helped to stabilize his 
condition, but he still had anxiety and limited patience.  
Transcript, p. 4.  He testified that he had been hospitalized 
twice in the previous year, at the VA in October 1997 and at 
a private facility in September 1998.  Transcript, p. 5.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Although the records of the veteran's 
hospitalization in September 1998 are not of record, the 
Board finds below that the evidence already of record 
establishes entitlement to a 100 percent evaluation.  
Therefore, no purpose could be served by a remand to obtain 
these medical treatment records.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The current Schedule provides for the following evaluations 
for paranoid-type schizophrenia:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9403 (1998).

In the instant case, the Board finds that the veteran's 
symptoms most closely approximate the criteria for a 100 
percent evaluation for service-connected schizophrenia.  The 
veteran has demonstrated total occupational impairment in 
that he has not been employed since discharge from the 
military in 1973.  Testing at the VA examination in February 
1998 showed an inability to do even simple calculations and 
the veteran stated on several occasions that, despite 
vocational training, he was unable to remember what he had 
been taught and apply it.  He reported that he had no friends 
and did not socialize with others due to distrust of people.  
The veteran lived with his mother and she handled his 
finances, as he was unable to perform the calculations.  
Despite use of medication, the veteran reported persistent 
paranoid delusions and auditory hallucinations.  During VA 
hospitalization from October to November 1997, limited 
insight in judgment were noted, as was disorganized thought 
process.  The VA examiner in February 1998 reported 
circumstantial speech, decreased insight and impaired 
judgment.  The veteran reported that the voices sometimes 
told him to injure himself or others.  The veteran was 
hospitalized in September 1998 due to presenting a danger to 
himself - jumping in front of trains and lying on a train 
platform.  M.P., the veteran's nurse, reported that for the 
nine months previous to the VA examination in February 1998, 
the veteran had been referring to himself by another name.  
The veteran's statements as well as the medical records show 
total occupational and social impairment due to his 
psychiatric symptoms.  Although, the VA examiner in February 
1998 noted a diagnosis of history of polysubstance abuse, 
there is no dispositive, or close to dispositive, indication 
that such is the cause of any of the veteran's 
symptomatology.  


ORDER

Entitlement to a 100 percent evaluation for service-connected 
schizophrenia is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

